Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 12/28/2021.  
The applicant has amended the title to overcome the objection to the title. The amendments have been accepted and entered, and the objection has been withdrawn by the examiner.
The applicant has amended the title to overcome the objection to the title. The amendments have been accepted and entered, and the objection has been withdrawn by the examiner.
The applicant has amended the drawings to overcome the objection to the drawings. The amendments have been accepted and entered, and the objection has been withdrawn by the examiner.
The applicant has amended claims 1-3, 7 and 9 to overcome the 35 USC 112 Rejection. The amendments have been accepted and entered, and the rejection has been withdrawn by the examiner.
The applicant has amended claims 1-4, 7, 9 and 10.
Claims 1-11 are pending and have been examined.

Allowable Subject Matter
Claims 1-11 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “electronic circuitry configured to command a circuit breaker of the high-
In re to claim 9, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the method comprising: commanding, by the control unit, a circuit breaker of the high-voltage DC electrical installation to open when, in a sliding time window, called sliding window SW3, an abnormal non-electrical phenomenon is detected by measurements of said at least one non-electrical sensor and when, furthermore, an abnormal electrical phenomenon is detected by measurements of said at least one electrical sensor”.
In re to claims 2-8, 10 and 11, claims 2-8, 10 and 11 depend from claim 1, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fabian et al. (US 2021/0285997 A1) disclose an electrical protection system for protecting a high-voltage DC electrical installation, comprising: first and second sensors configured to perform measurements of electrical physical quantity.  However, Fabian et al. is silent on the non-electrical sensor connected to the controller.  Also, Fabian et al. is silent on a sliding time window, called sliding window SW3.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839